

116 HR 6817 IH: To establish a payroll loan facility for small financial institutions affected by COVID–19, and for other purposes.
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6817IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Green of Texas (for himself, Mr. Cleaver, and Mr. David Scott of Georgia) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo establish a payroll loan facility for small financial institutions affected by COVID–19, and for other purposes.1.Payroll loan facility for small financial institutions(a)In generalThe Secretary of the Treasury shall establish a payroll loan facility which shall make loans to small financial institutions and which shall, to the maximum extent practicable, provide equivalent benefits and assistance that are provided by the Paycheck Protection Program. (b)Loan forgivenessThe Secretary of the Treasury shall establish a loan forgiveness program with respect to loans made under subsection (a), that shall, to the maximum extent practicable, have the same requirements as the loan forgiveness program established under section 1106 of the CARES Act (15 U.S.C. 9005).(c)DefinitionsIn this section:(1)Community development financial institutionThe term community development financial institution has the meaning given that term under section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702).(2)Small financial institutionThe term small financial institution means an institution that—(A)is a community development financial institution, minority depository institution, or rural bank; and(B)has consolidated assets of less than $700,000,000.(3)Insured credit unionThe term insured credit union has the meaning given that term under section 101 of the Federal Credit Union Act.(4)Insured depository institutionThe term insured depository institution has the meaning given that term under section 3 of the Federal Deposit Insurance Act.(5)Minority depository institutionThe term minority depository institution has the meaning given that term under section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note).(6)Paycheck Protection ProgramThe term Paycheck Protection Program means section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)). (7)RuralWith respect to an area, the term rural has the meaning given that term under section 1026.35(b)(iv)(A) of title 12, Code of Federal Regulations.(8)Rural bankThe term rural bank means an insured credit union or insured depository institution located in a rural area.(d)Direct appropriation for the payroll loan facilityThere is appropriated, out of amounts in the Treasury not otherwise appropriated, $25,000,000,000 to the Secretary of the Treasury to carry out this subsection.